Citation Nr: 1412604	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative residuals of lateral anterior cruciate ligament reconstruction of the left knee, including left knee osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 October 2002.  The appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board in the introduction to its September 2013 remand noted that the Veteran in a December 2012 statement raised issues of entitlement to service connection for a low back disorder, to include as secondary to his service-connected left knee disorder, and entitlement to an increased rating for his service-connected right shoulder disorder.  The Board then referred these issues to the RO because they had not been adjudicated by the RO.  They have still not been adjudicated by the RO, and are accordingly again referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

At his most recent VA examination in January 2014 the Veteran reported having burning and shooting-type pain in the left knee without radiation, and associated locking, swelling, and giving way.  The Veteran reported the intermittent pain as 8 to 9/10 in intensity, for which he required Mobic daily for pain.  He denied any lost time from work in the last 12 months due to the knee.  The Veteran has not had any surgery since his lateral anterior cruciate ligament reconstruction in 1994, and also has not had any steroid injections since October 2011.  

At the January 2014 examination, the Veteran also reported limitation of prolonged walking due to pain.  He reported an episode of 10/10 pain lasting seconds most recently on January 23, 2014.  He added that activities included walking four miles four days per week, and also performing weight training five days per week.  However, he reported having to sit down to rest his knee.    

The Veteran stated that his intermittent pain in the knee was associated with "locking, swelling, and giving way."  The examiner failed to address the severity of any such locking, swelling, or giving way which may have been present at such times.  The examiner did indicate in his findings that upon the day of examination whether the Veteran had anterior /posterior instability, medial/lateral instability, or patellar subluxation/dislocation.  

Reviewing x-rays, the examiner identified moderate spurring on the articular surfaces of the knee, and mild irregularity of the distal femoral condyle, laterally; potentially related to prior trauma or osteochondral abnormalities.  The examiner opined that it was "at least as likely as not" that the osteoarthritis of the left knee was causally related to the Veteran's in-service anterior cruciate ligament rupture.  Hence, rating of the knee disability is to include disability associated with the osteoarthritis.  

The examiner noted that "further evaluation with [magnetic resonance imaging] may be of benefit."  The Board accordingly finds that a magnetic resonance imaging (MRI) of the knee must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records, to include records from the Fayetteville VAMC, as well as records from Ft. Bragg.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected post-operative left knee post-operative residuals of lateral anterior cruciate ligament reconstruction, with osteoarthritis.  All electronic records, or their contents, must be made available to the examiner, and the examiner must specify in the examination reports that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  MRIs of the left knee must be obtained, based on the recommendation of the January 2014 VA examination, if the Veteran so permits.  

The examiner must conduct full range of motion studies on the service-connected left knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.  The examiner should also address the severity of the knee disability as a whole, in terms of whether it is "mild," "moderate," or "severe."  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file. 

4.  After the requested development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's left knee increased rating claim, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


